EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with William Jaffe on 12/14/2021. 

The application has been amended as follows:
Claim 1 has been replaced with
--A path selection method, comprising:
obtaining, by a path selection apparatus, a required latency of a service; 
determining a loose path corresponding to the service;
determining m strict explicit paths based on unallocated network slices in network slices of n subpaths of the loose path, n is an integer greater than or equal to 2 and m is an integer greater than or equal to 1;
determining, by the path selection apparatus, a target path for the service from the m strict explicit paths based on the required latency, wherein a latency of the target path is less than or equal to the required latency, all the m strict explicit paths are unallocated paths, any subpath of a first strict explicit path in the m strict explicit paths exists in only the first strict explicit path, and the first strict explicit path is any path in the m strict explicit paths; and
causing, by the path selection apparatus, transmission of the service flow of the 

Claim 2 has been replaced with
--The method according to claim 1, wherein a second strict explicit path in the m strict explicit paths comprises n network slices, the n network slices are respectively corresponding to the n subpaths, a first network slice in the n network slices is an unallocated network slice in network slices of a subpath corresponding to the first network slice, the second strict explicit path is any path in the m strict explicit paths, and the first network slice is any network slice in the n network slices.--

Claim 7 has been replaced with
--A path selection apparatus, comprising: 
a memory configured to store a computer executable instruction; and 
a processor coupled with the memory using a communications bus, the processor configured to execute the computer executable instruction to cause the apparatus to: 
obtain a required latency of a service, 
determine a loose path corresponding to the service, 
determine m strict explicit paths based on unallocated network slices in network slices of n subpaths of the loose path, n is an integer greater than or equal to 2 and m is an integer greater than or equal to 1,
determine a target path for the service from the m strict explicit paths based on the required latency, wherein a latency of the target path is less than or equal to the 
cause transmission of the service flow of the service using the determined target path.--

Claim 8 has been replaced with
--The apparatus according to claim 7, wherein a second strict explicit path in the m strict explicit paths comprises n network slices, the n network slices are respectively corresponding to the n subpaths, a first network slice in the n network slices is an unallocated network slice in network slices of a subpath corresponding to the first network slice, the second strict explicit path is any path in the m strict explicit paths, and the first network slice is any network slice in the n network slices.--

Claim 13 has been replaced with
--A non-transitory computer readable storage medium storing an instruction, which when executed by a computer system, cause the computer system to perform operations for path selection, the operations comprising:  
obtaining a required latency of a service; 
determining a loose path corresponding to the service; 
determining m strict explicit paths based on unallocated network slices in network slices of n subpaths of the loose path, n is an integer greater than or equal to 2 and m is an integer greater than or equal to 1;

causing transmission of the service flow of the service using the determined target path.--
Claim 14 has been replaced with
--The non-transitory computer readable storage medium according to claim 13, wherein a second strict explicit path in the m strict explicit paths comprises n network slices, the n network slices are respectively corresponding to the n subpaths, a first network slice in the n network slices is an unallocated network slice in network slices of a subpath corresponding to the first network slice, the second strict explicit path is any path in the m strict explicit paths, and the first network slice is any network slice in the n network slices.--


REASONS FOR ALLOWANCE
Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-16 of the remarks, filed on 09/08/2021, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive. The rejection of claims 1-18 has been withdrawn.
Applicant’s arguments, see page 17 of the remarks, filed on 09/08/2021, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of claims 1-18 has been withdrawn.
Applicant’s arguments, see pages 17-20 of the remarks, filed on 09/08/2021, with respect to 35 U.S.C. § 102(a) (1) and 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 1, 4-7, 10-13 and 16-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-18, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 determining a loose path corresponding to the service;
determining m strict explicit paths based on unallocated network slices in network slices of n subpaths of the loose path, n is an integer greater than or equal to 2 and m is an integer greater than or equal to 1;
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nadeau et al. (US 20150200838) discloses Dynamic End-To-End Network Path Setup across Multiple Network Layers with Network Service Chaining.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464